UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) COCA-COLA HELLENIC BOTTLING COMPANY S.A. (Name of Issuer) Ordinary shares of nominal value of €0.50 per share (Title and Class of Securities) 1912EP104 (CUSIP Number) December 29, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: / / Rule 13d-1(b) / / Rule 13d-1(c) / X/ Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 1912EP104 13G Page2of 14 Pages (1) Name of Reporting PersonThe Coca-Cola Company (2) Check the Appropriate Box if a Member of a Group(a) (b)/X / (3) SEC Use Only (4) Citizenship or Place of Organization Delaware Number of Shares (5) Sole Voting Power 0 Beneficially Owned by Each Reporting (6) Shared Voting Power 192,884,352 (See Attachment A) Person With: (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 192,884,352 (See Attachment A) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 192,884,352 (See Attachment A) (10) Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares/ / (11) Percent of Class Represented by Amount in Row (9) (See Attachment A) (12) Type of Reporting Person CO CUSIP No. 1912EP104 13G Page3 of 14Pages (1) Name of Reporting PersonThe Coca-Cola Export Corporation (2) Check the Appropriate Box if a Member of a Group(a) (b)/X/ (3) SEC Use Only (4) Citizenship or Place of Organization Delaware Number of Shares (5) Sole Voting Power 0 Beneficially Owned by Each Reportng (6) Shared Voting Power 192,884,352 (See Attachment A) Person With: (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 192,884,352 (See Attachment A) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 192,884,352 (See Attachment A) (10) Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares/ / (11) Percent of Class Represented by Amount in Row (9) (See Attachment A) (12) Type of Reporting Person CO CUSIP No. 1912EP104 13G Page4 of 14 Pages (1) Name of Reporting PersonAtlantic Industries (2) Check the Appropriate Box if a Member of a Group(a) (b)/X/ (3) SEC Use Only (4) Citizenship or Place of Organization Cayman Islands Number of Shares (5) Sole Voting Power 0 Beneficially Owned by Each Reporting (6) Shared Voting Power 192,884,352 (See Attachment A) Person With: (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 192,884,352 (See Attachment A) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 192,884,352 (See Attachment A) (10) Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares / / (11) Percent of Class Represented by Amount in Row (9) (See Attachment A) (12) Type of Reporting Person CO CUSIP No. 1912EP104 13G Page5 of 14 Pages (1) Name of Reporting PersonBarlan, Inc. (2) Check the Appropriate Box if a Member of a Group(a) (b)/X/ (3) SEC Use Only (4) Citizenship or Place of Organization Delaware Number of Shares (5) Sole Voting Power 0 Beneficially Owned by Each Reporting (6) Shared Voting Power 192,884,352 (See Attachment A) Person With: (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 192,884,352 (See Attachment A) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 192,884,352 (See Attachment A) (10) Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares / / (11) Percent of Class Represented by Amount in Row (9) (See Attachment A) (12) Type of Reporting Person CO CUSIP No. 1912EP104 13G Page6 of14 Pages (1) Name of Reporting PersonRefreshment Product Services, Inc. (2) Check the Appropriate Box if a Member of a Group(a) (b)/X/ (3) SEC Use Only (4) Citizenship or Place of Organization Delaware Number of Shares (5) Sole Voting Power 0 Beneficially Owned by Each Reporting (6) Shared Voting Power 192,884,352 (See Attachment A) Person With: (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 192,884,352 (See Attachment A) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 192,884,352 (See Attachment A) (10) Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares / / (11) Percent of Class Represented by Amount in Row (9) (See Attachment A) (12) Type of Reporting Person CO CUSIP No. 1912EP104 13G Page7of 14 Pages (1) Name of Reporting PersonCoca-Cola Overseas Parent Limited (2) Check the Appropriate Box if a Member of a Group (a) (b)/X/ (3) SEC Use Only (4) Citizenship or Place of Organization Delaware Number of Shares (5) Sole Voting Power 0 Beneficially Owned by Each Reporting (6) Shared Voting Power 192,884,352 (See Attachment A) Person With: (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 192,884,352 (See Attachment A) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 192,884,352 (See Attachment A) (10) Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares/ / (11) Percent of Class Represented by Amount in Row (9) (See Attachment A) (12) Type of Reporting Person CO CUSIP No. 1912EP104 13G Page8of 14 Pages (1) Name of Reporting PersonCCHBC Grouping, Inc. (2) Check the Appropriate Box if a Member of a Group(a) (b)/X/ (3) SEC Use Only (4) Citizenship or Place of Organization Delaware Number of Shares (5) Sole Voting Power 0 Beneficially Owned by Each Reporting (6) Shared Voting Power 192,884,352 (See Attachment A) Person With: (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 192,884,352 (See Attachment A) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 192,884,352 (See Attachment A) (10) Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares// (11) Percent of Class Represented by Amount in Row (9) (See Attachment A) (12) Type of Reporting Person CO CUSIP No. 1912EP104 13G Page9 of 14 Pages Item 2(a)Name of Person(s) Filing: Item 2(a) is hereby amended and restated as follows: This Schedule 13G is filed on behalf of The Coca-Cola Company, The Coca-Cola Export Corporation, Atlantic Industries, Barlan, Inc., Refreshment Product Services, Inc., Coca-Cola Overseas Parent Limited and CCHBC Grouping, Inc. (collectively, the "Reporting Persons") with respect to ordinary shares ("CCHBC Shares") issued by Coca-Cola Hellenic Bottling Co. ("CCHBC"). In addition, all of the Reporting Persons, along with Kar-Tess Holding S.A., ("Kar-Tess") may be deemed as a group to have beneficial ownership of CCHBC Shares as a result of Kar-Tess and the
